J-A35033-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: M.A.K.,                                       IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                            Appellee



APPEAL OF: L.D., THE NATURAL FATHER,

                            Appellant                    No. 1193 WDA 2014


                      Appeal from the Order June 18, 2014
               In the Court of Common Pleas of Jefferson County
                     Orphans' Court at No(s): 7A-2014 OC


BEFORE: BENDER, P.J.E., BOWES, and ALLEN, JJ.


MEMORANDUM BY BOWES, J.:                               FILED JANUARY 28, 2015

       L.D. (“Father”) appeals from the order wherein the trial court

terminated his parental rights to his son M.A.K. We affirm.

       M.A.K. was conceived outside of the marriage of his Mother, K.K., to

T.K., her husband at conception.1              The child was born premature and

subsequently diagnosed with cerebral palsy.           After several weeks, he was

discharged from the hospital into the kinship foster care of his maternal

grandmother, his current pre-adoptive resource. Jefferson County Children

and Youth Services (“CYS”) supervised the kinship placement. Following the

confirmation of Father’s paternity, the agency placed M.A.K. with Father
____________________________________________


1
  K.K. and T.K., the presumptive father, relinquished their respective
parental rights to M.A.K. on June 5, 2014.
J-A35033-14



briefly, but removed him from Father’s care after Father permitted Mother’s

unsupervised contact with the child and upon discovery of an extensive,

untreated diaper rash. The rash was so severe that Father ultimately pled

guilty to endangering the welfare of a child and was sentenced to two to five

years imprisonment.     Thereafter, CYS returned M.A.K. to the maternal

grandmother, where he has remained since October 2012.

      M.A.K. is currently two-and-one-half years old. Due to cerebral palsy,

he has low muscle tone, receives occupational, physical, and speech

therapies, and wears a helmet to protect his brain from injury. The juvenile

court formally adjudicated M.A.K. dependent on October 24, 2012.          Six

months later, as part of the April 24, 2013 permanency review hearing, the

juvenile court found aggravated circumstances against Father, based upon

his alleged failure to maintain substantial and continuing contact with his

son. The juvenile court also formally changed the child’s permanency goal

to adoption.   Father, who did not attend the hearing, failed to appeal the

final order finding aggravated circumstances or changing the permanency

goal to adoption.

      Father is incarcerated at SCI Pine Grove. He is serving the sentence

imposed on the above-referenced guilty plea concurrently with an aggregate

term of eight and one-half to forty-five years imprisonment that was

originally imposed in 2006.   He was on parole during his son’s conception

and birth, but immediately after the filing of the charges associated with the

                                    -2-
J-A35033-14


diaper rash, he violated parole. Prior to his eventual apprehension and re-

incarceration, he was a fugitive for several weeks. Despite the protracted

term of imprisonment, with credit for time served and the application of the

RRRI alternative minimum sentence, Father hopes to be released as early as

July 2015.2

       On March 14, 2014, CYS scheduled one supervised visitation between

Father and M.A.K. at SCI Pine Grove.             The agency filed the underlying

petition to terminate Father’s parental rights two weeks after that visit. On

June 18, 2014, the trial court convened an evidentiary hearing and granted

CYS’s petition as to Father, terminating his parental rights pursuant to 23

Pa.C.S. § 2511(a)(5), (8) and (b). This timely appeal followed.3

       Father presents the following questions for our review:

       [1.] Whether the Trial Court committed substantial error in
       entering an Aggravated Circumstances finding in April 2013 on
____________________________________________


2
  Where, as here, the minimum sentence is greater than three years, the
alternative minimum sentence “shall be equal to five-sixths of the minimum
sentence[.]” 61 Pa.C.S § 4505(c). Quoting 37 Pa.Code § 96.1(b), our
Supreme Court explained in Commonwealth v. Chester, 101 A.3d 56, 57
(Pa. 2014), “if an eligible offender ‘successfully completes the [RRRI]
program plan, maintains a good conduct record and continues to remain an
eligible offender,’ he or she may ‘be paroled on the RRRI minimum sentence
date unless the [Parole] Board determines that parole would present an
unreasonable risk to public safety or that other specified conditions have not
been satisfied.’”


3
  Father complied with Pa.R.A.P. 1925(a)(2)(i) by filing a concise statement
of errors complained of on appeal concomitant with the notice of appeal.


                                           -3-
J-A35033-14


      the basis that the Father failed to maintain substantial continuing
      contact with the minor child between October 2012 and April
      2013, when the Father regularly had weekly, overnight visits
      with the minor through at least January 2013.

      [2.] Whether the Trial Court committed an error and/or abused
      its discretion when it eliminated the Agency's burden to make
      reasonable efforts to reunify father and the minor child.

      [3.] Whether the Trial Court committed an error in terminating
      Father's parental rights where Agency failed to assist Father in
      maintaining a relationship with the minor child, and the same
      inaction prevented further development of an existing bond
      between Father and son.

      [4.] Whether the Trial Court committed an error and/or abuse of
      discretion in terminating Father's rights when the Agency failed
      to show by evidence that Father failed to meet the Agency's
      goals.

      [5.] Whether the Trial Court committed an error and/or abuse of
      discretion in finding that the termination of Father's rights was in
      the best interest of the developmental, physical, and emotional
      needs and welfare of the child.


Father’s brief at 4 (Father’s issues reordered for clarity).

      We review the orphans’ court’s determination for an abuse of

discretion. In re D.C.D. __ A.3d __, 2014 WL 7089267 (Pa. 2014) (“In re

D.C.D. II”) (“When reviewing a trial court's decision to grant or deny a

termination of parental rights petition, an appellate court should apply an

abuse of discretion standard, accepting the findings of fact and credibility

determinations if they are supported by the record, and reversing only if the

trial court made an error of law or abused its discretion.”). This is a highly

deferential standard, and to the extent that the record supports the court’s

decision, we must affirm even though evidence exists that would also

                                      -4-
J-A35033-14



support a contrary determination. In re A.S., 11 A.3d 473, 477 (Pa.Super.

2010). CYS has the burden of proving the statutory grounds for termination

by clear and convincing evidence. In re Adoption of L.J.B., 18 A.3d 1098

(Pa. 2011).

      We address Father’s first three issues collectively, and we reject his

attempts to introduce aspects of the prior dependency proceedings before

the juvenile court as grounds to reverse the orphans’ court’s order

terminating his parental rights.     In essence, Father complains that the

juvenile court erred in: (1) finding aggravated circumstances against him;

(2) relieving the agency of its obligation to provide reasonable efforts toward

reunification; (3) and changing M.A.K.’s permanency goal from reunification

to adoption.   Specifically, Father challenges the juvenile court’s finding of

aggravated circumstances, which permitted CYS to reallocate its resources

from reunification toward adoption and relieved the agency from its burden

of making reasonable efforts to reunite him with M.A.K. In support of these

arguments, Father stresses facts that contradict the juvenile court’s factual

finding regarding Father’s sustained lack of contact with M.A.K. during 2013.

Father also contends that he was proceeding pro se when the pertinent

orders were entered, but he does not explain whether he waived counsel or

if the juvenile court failed to appoint counsel for those proceedings.

      Nevertheless, recognizing that the procedural posture of this appeal

implicates only the orphans’ court order that terminated his parental rights

to M.A.K. and not any prior juvenile court orders that Father failed to appeal,

                                     -5-
J-A35033-14



Father attempts to invoke our holding in In re D.C.D., 91 A.3d 173

(Pa.Super. 2014), overruled by In re D.C.D. II, supra, as an end run

around the finality of the juvenile court’s decisions.             The crux of Father’s

argument is that, since CYS failed to provide reasonable efforts toward

achieving his reunification with M.A.K., the agency’s petition to terminate his

parental rights is fundamentally defective.           For the following reasons, we

disagree.

      In this Court’s decision in In re D.C.D., we reversed an order

terminating     parental     rights    because     the    orphans’    court   previously

determined that CYS failed to make reasonable efforts to reunify the family

during the juvenile court proceedings. In short, the In re D.C.D. Court held

that, when read in pari materia, § 2511(a) of the Adoption Act and §

6351(f)(9) of the Juvenile Act required agencies to establish reasonable

efforts as a prerequisite to filing a petition for terminating parental rights.

Accordingly, we found that the orphans’ court was precluded from

terminating parental rights absent the demonstration of reasonable efforts.

      Father’s reliance upon In re D.C.D. is misplaced.               Most importantly,

our Supreme Court recently reversed our holding in In re D.C.D. and

specifically   held   that   the      agency’s   effort   during   the   juvenile   court

proceedings is not relevant to the orphans’ court’s determination of whether

to terminate parental rights pursuant to 23 Pa.C.S. § 2511(a) and (b). See

In re D.C.D. II, supra. Specifically, the High Court reasoned,



                                           -6-
J-A35033-14


            Accordingly, while reasonable efforts should be considered
      and indeed, in the appropriate case, a trial court could insist
      upon their provision, we hold that nothing in the language or the
      purpose of Section 6351(f)(9) forbids the granting of a petition
      to terminate parental rights, under Section 2511, as a
      consequence of the agency's failure to provide reasonable efforts
      to a parent.

Id. at *9.     Hence, Father’s invocation of our now-abrogated holding

requiring agencies to demonstrate evidence of reasonable efforts as a

prerequisite to terminating parental rights is unavailing.

      Accordingly, we reiterate herein that CYS’s effort in this case is

irrelevant to the determination of whether the agency established the

statutory grounds to terminate Father’s parental rights. Indeed, “the focus

of a termination proceeding is on the parents’ conduct, and the adequacy of

the agency’s reunification efforts is not a valid consideration . . . Thus, [an

agency’s reunification efforts] alone is not a basis to disturb [a] trial court's

order terminating . . . parental rights.”      In re A.D., 93 A.3d 888, 896

(Pa.Super. 2014) citing In re B.L.W., 843 A.2d 380, 384 n.1 (Pa.Super.

2004) (en banc) (“the adequacy of CYS's efforts toward reunification is not a

valid consideration at the termination of parental rights stage, as the law

allows CYS to give up on the parent once the service plan goal has been

changed to adoption”) (internal quotes and brackets omitted).           Father’s

claim fails.

      Moreover,    contrary    to   Father’s   protestations,    this   case   is

distinguishable from a scenario where a child protective service agency

simply abandons a parent during the dependency proceedings. Indeed, in

                                      -7-
J-A35033-14


the case at bar, neither the juvenile court nor the orphans’ court determined

that CYS failed to make reasonable efforts to reunify Father with M.A.K. In

reality, the juvenile court found aggravated circumstances against Father

and relieved CYS of its obligation to commit additional resources toward

Father’s reunification.      As we previously noted, Father failed to appeal the

pertinent juvenile court orders. Thus, even though Father alleges facts that

appear     to   contradict     the    juvenile    court’s   finding   of   aggravating

circumstances, that determination is final and cannot be challenged

collaterally at this juncture.4

       Next, we address whether CYS established the statutory grounds for

terminating Father’s parental rights.          Requests to involuntarily terminate a

biological parent’s parental rights are governed by 23 Pa.C.S. § 2511, which

provides in pertinent part as follows:
____________________________________________


4
  Even if we were to attempt to revisit the juvenile court’s finding of
aggravated circumstances, which we do not, the certified record transmitted
to this court would be insufficient to conduct a meaningful review. Since the
only record before us on appeal relates to the termination of Father’s
parental rights in orphans’ court, we cannot review the juvenile court record
to examine Father’s claims of errors in the dependency action. While either
party was free to introduce any and all of the dependency records as
exhibits during the orphans’ court’s proceedings, that did not occur herein.
The only document in the certified record that has any bearing on the
juvenile court proceeding is the notes of testimony of a brief permanency
review hearing on March 26, 2014. Significantly, that hearing occurred
several months after the determination of aggravated circumstances and the
concomitant goal change. Hence, it sheds no light upon Father’s complaints.
Thus, even if we could revisit the juvenile court’s decisions at this late date,
we have nothing to review.


                                           -8-
J-A35033-14


     (a) General rule.--The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

       ....

     (5)      The child has been removed from the care of the parent
     by the court or under a voluntary agreement with an agency for
     a period of at least six months, the conditions which led to the
     removal or placement of the child continue to exist, the parent
     cannot or will not remedy those conditions within a reasonable
     period of time, the services or assistance reasonably available to
     the parent are not likely to remedy the conditions which led to
     the removal or placement of the child within a reasonable period
     of time and termination of the parental rights would best serve
     the needs and welfare of the child.

           ....

     (8)      The child has been removed from the care of the parent
     by the court or under a voluntary agreement with an agency, 12
     months or more have elapsed from the date of removal or
     placement, the conditions which led to the removal or placement
     of the child continue to exist and termination of parental rights
     would best serve the needs and welfare of the child.

                  ....

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S. § 2511.




                                    -9-
J-A35033-14


     The test for terminating parental rights consists of two parts. In In re

L.M., 923 A.2d 505, 511 (Pa.Super. 2007), we explained:

     Initially, the focus is on the conduct of the parent. The party
     seeking termination must prove by clear and convincing
     evidence that the parent's conduct satisfies the statutory
     grounds for termination delineated in Section 2511(a). Only if
     the court determines that the parent's conduct warrants
     termination of his or her parental rights does the court engage in
     the second part of the analysis pursuant to Section 2511(b):
     determination of the needs and welfare of the child under the
     standard of best interests of the child. One major aspect of the
     needs and welfare analysis concerns the nature and status of the
     emotional bond between parent and child, with close attention
     paid to the effect on the child of permanently severing any such
     bond.

We need only agree with the trial court’s decision as to one subsection of 23

Pa.C.S. § 2511(a) and the subsection (b) analysis in order to affirm the

termination of parental rights. In re B.L.W., 843 A.2d 380, 384 (Pa.Super.

2004) (en banc).    Herein, the certified record supports the trial court’s

determination that CYS established the statutory grounds to terminate

Father’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(8) and (b).

Hence, we do not address the remaining statutory grounds.

     We    have   explained   our   review   of   the   evidence   pursuant   to

§ 2511(a)(8), as follows:

     In order to terminate parental rights pursuant to 23 Pa.C.S.A.
     § 2511(a)(8), the following factors must be demonstrated: (1)
     The child has been removed from parental care for 12 months or
     more from the date of removal; (2) the conditions which led to
     the removal or placement of the child continue to exist; and (3)
     termination of parental rights would best serve the needs and
     welfare of the child.


                                    - 10 -
J-A35033-14


In Re Adoption of M.E.P., 825 A.2d 1266, 1275-1276 (Pa.Super. 2003).

Thus, in order to satisfy the requirements of § 2511(a)(8) in the case at bar,

CYS was required to produce clear and convincing evidence that: (1) M.A.K.

has been removed from Father for at least twelve months; (2) the conditions

which led to the child’s removal continue to exist; and (3) involuntary

termination of parental rights would best serve M.A.K.’s needs and welfare.

See In re Adoption of R.J.S., 901 A.2d 502 (Pa.Super. 2006).

      Instantly, CYS met its burden of proof. Initially, we observe that since

M.A.K. was removed from Father’s care during October of 2012, the agency

satisfied the threshold requirement that the child be removed for at least

twelve months.     Next, as it relates to the continued existence of the

conditions that predicated the removal, the certified record demonstrates

that Father’s compliance with CYS throughout these proceedings was

minimal.

      During the evidentiary hearing, Annett Town, the CYS caseworker

assigned to the family, testified about Father’s reunification efforts and his

interaction with M.A.K.   Ms. Town stated that Father was engaged in the

process, at least initially, but failed to maintain his efforts or cooperate with

CYS. For example, Father participated in the preliminary stages of a family

preservation program, but stopped participating after attending one class.

N.T., 6/5/14, at 14, 21. Father reengaged his efforts somewhat in prison by

completing mental health and substance abuse programs.              Id. at 18.


                                     - 11 -
J-A35033-14


However, those programs did not address the issues that led to CYS

involvement: Father’s failures as a parent and the resultant guilty plea to

endangering the welfare of children.

      Likewise, Father did not maintain consistent physical contact with

M.A.K. or send him letters regularly.        While Father’s mother reported

unauthorized contact between Father and M.A.K. until his incarceration

during April 2013, Ms. Towns confirmed that Father’s last documented

contact with M.A.K. occurred during January 2013. Id. at 16. She further

highlighted that, prior to Father’s April 2013 incarceration, Father was a

fugitive and did not contact CYS or M.A.K. for approximately two months.

Id. at 21-22. We observe that Father requested a visitation with M.A.K. at

SCI Pine Grove, which was provided. However, by the time the necessary

CYS and prison documentation was completed, the visit did not occur until

March of 2014. Id. at 13. In the interim, Father failed to send letters or

correspondence to his son through CYS or Maternal Grandmother. Instead,

Father claimed, again without documentation, that he forwarded his

correspondence to M.A.K. by way of the paternal grandmother. Id. at 18.

      The foregoing testimony demonstrates that the conditions which led to

M.A.K.’s removal continue to exist. Succinctly stated, Father has done little

to remedy parental deficiencies or maintain contact with his son. He failed

to utilize any reunification resources prior to his incarceration and completed

only two programs in prison: mental health and substance abuse. Indeed,


                                    - 12 -
J-A35033-14


when provided resources to address his deficient parenting skills, Father

squandered that opportunity and quit the program after one class.

Furthermore, there has been scant contact with M.A.K. While Father claimed

to have mailed M.A.K. letters in care of the paternal grandmother, who was

not the custodial grandparent, he did not document that correspondence,

disclose its frequency, or indicate whether the letters were delivered to his

son.   Thus, the evidence sustains the orphans’ court’s determination that

CYS established the grounds to terminate Father’s parental rights pursuant

to § 2511(a)(8).

       Next, we address whether the trial court abused its discretion in

finding that CYS presented sufficient evidence to demonstrate by clear and

convincing    evidence   that   terminating   Father’s   parental   rights   and

permanently severing the existing bond between him and M.A.K. would best

serve the child’s needs and welfare pursuant to § 2511(b).           While the

Adoption Act does not mandate that the trial court consider the effect of

permanently severing parental bonds, our case law requires it where a bond

exists to some extent. See In re E.M., 620 A.2d 481, 485 (Pa. 1993).

       The extent of the trial court’s bond-effect analysis depends upon the

circumstances of a particular case.      In re K.Z.S., 946 A.2d 753, 763

(Pa.Super. 2008).    We have emphasized that, while a parent’s emotional

bond with his child is a major aspect of the § 2511(b) best-interest analysis,

it is nonetheless only one of many factors to be considered by the trial court


                                     - 13 -
J-A35033-14


when determining what is in the best interest of the child. In re K.K.R.-S.,

958 A.2d 529, 535-536 (Pa.Super. 2008). Indeed, the mere existence of an

emotional bond does not preclude the termination of parental rights. See In

re T.D., 949 A.2d 910 (Pa.Super. 2008) (trial court’s decision to terminate

parental rights was affirmed where court balanced strong emotional bond

against parents’ inability to serve needs of child).

      As we explained in In re K.Z.S., supra at 763 (emphasis omitted),

            In addition to a bond examination, the court may equally
      emphasize the safety needs of the child under subsection (b),
      particularly in cases involving physical or sexual abuse, severe
      child neglect or abandonment, or children with special needs.
      The trial court should also examine the intangibles such as the
      love, comfort, security and stability the child might have with the
      foster parent.     Another consideration is the importance of
      continuity of relationships to the child and whether the parent
      child bond, if it exists, can be severed without detrimental
      effects on the child. All of these factors can contribute to the
      inquiry about the needs and welfare of the child.

See also In re A.S., 11 A.3d 473, 483 (Pa.Super. 2010) (orphans’ court

can emphasize safety needs, consider intangibles, such as love, comfort,

security, and stability child might have with the foster parent, and

importance of continuity of existing relationships).

      Herein, the trial court concluded that severing the parental bond and

freeing M.A.K. for adoption was in the child’s best interest because the

parental bond that nurtures safety, security, and permanency exists

between M.A.K. and maternal grandmother rather than with Father.            See

Trial Court Opinion, 6/18/14, at 6. Specifically, the court determined,


                                     - 14 -
J-A35033-14


            As his caregiver essentially since birth, Grandma has also
      tended to the child's emotional needs and has afforded him the
      opportunity to know and interact with members of his extended
      family, including his paternal grandmother. Additionally,
      whatever bond he and Father may have developed in the first
      few months of his life have been severed. In the last seventeen
      months, [M.A.K.] has seen Father only once for a two-hour
      period of time, and while Father may deem it significant that the
      boy allowed his embrace before leaving Pine Grove . . . , the
      Court does not deem his compliance to be evidence of a
      father/son bond that will be detrimentally affected by
      terminating Father's rights, especially when [M.A.K.] was only
      four months old when the two were last together.

Id.

      Our review of the certified record confirms the orphans’ court’s

conclusion. As it relates to M.A.K.’s needs and welfare, Ms. Town explained

that the agency did not conduct a formal parent-child bonding assessment

due to Father’s inconsistent contacts, fugitive status, and eventual re-

incarceration. N.T., 6/5/14, at 18-19. Nevertheless, based upon the facts

of the case, she does not believe that a meaningful bond exists between

Father and M.A.K. Id. at 19. Ms. Town highlighted the limited contact that

they shared during M.A.K.’s life.   Id.      She noted that the last time that

Father had physical contact with M.A.K. was March 2014. Id. at 13. While

Father’s behavior was appropriate during the two-hour visitation at SCI Pine

Grove, and although M.A.K. eventually permitted Father to hug him, the

child was uncomfortable and tentative throughout the visitation. Id. at 13,

17.

      In contrast to the limited interaction between Father and M.A.K., Ms.


                                    - 15 -
J-A35033-14


Town    testified   that   Maternal   Grandmother     satisfies   M.A.K.’s   medical

concerns and attends to all of his needs. Id. at 22. She highlighted that,

except for approximately two months, Maternal Grandmother has cared for

the child for his entire life.   Id. at 12.     Maternal Grandmother anticipates

adopting M.A.K. after Father’s parental rights are terminated.           Id. at 14.

Ms. Town also noted that since Maternal Grandmother exercises partial

physical custody of M.A.K.’s three half-siblings, he will continue to enjoy

those familial relationships after his adoption. Id. at 20, 23. In sum, Ms.

Town opined that terminating Father’s parental rights was in M.A.K.’s best

interest. Id. at 14-15.

       Accordingly, in light of the frail bond between Father and M.A.K. and

the additional factors that we stressed in In re K.Z.S., supra at 763, we

find that the record confirms that terminating Father’s parental rights best

satisfies M.A.K.’s developmental, physical, and emotional needs and welfare.

       For all of the foregoing reasons, we affirm the trial court order

terminating Father’s parental rights to M.A.K. pursuant to § 2511(a)(8) and

(b).

       Order affirmed.




                                       - 16 -
J-A35033-14


Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary



Date: 1/28/2015




                          - 17 -